Citation Nr: 1243353	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected true vertigo due to vestibular nerve dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to July 1983 and from April 1985 to August 1987, as well as periods of active service in the Air National Guard (ANG) from August to October 1993, from January to May 2002, and from February to May 2004. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a July 2006 rating decision the RO increased the rating for true vertigo due to vestibular nerve dysfunction and assigned a noncompensable evaluation from noncompensably disabling to 10 percent disabling.  Because the increase in the evaluation of the Veteran's true vertigo due to vestibular nerve dysfunction and assigned a noncompensable evaluation does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran perfected a claim of service connection for a bilateral hearing loss disability.  In a December 2011 rating decision, the RO granted service connection and assigned an initial rating for bilateral hearing loss.  As the Veteran has been granted full benefits sought on appeal, the issue is no longer before the Board.

The Board remanded the claim in August 2010 and April 2012.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board remanded the case in August 2010 to obtain an examination to assess the current severity of the Veteran's true vertigo due to vestibular nerve dysfunction disability.  The Board requested that the examiner "specifically address whether and to what extent the Veteran experiences dizziness and staggering as a result of peripheral vestibular disorder."  The Veteran underwent a VA examination in November 2010.

In April 2012 the Board found that the November 2010 VA examination was inadequate for rating purposes.  Specifically, the Board found that while the examiner indicated that the Veteran experienced symptoms of the disorder including feeling off-balanced, nausea, and a sensation of movement during flare-ups, the examiner failed to address to what extent, if any, the Veteran experienced staggering as a result of his disability as per the remand directives.  As such, the Board again remanded the issue for the Veteran to be afforded a VA examination.

In May 2012 the Veteran was afforded another VA examination.  The examiner again stated that "[t]he patient feels off balance and nauseated in addition to having the sensation for movement during these time periods."  However, again the examiner made no reference to what extent, if any, the Veteran experienced staggering as a result of his disability, as per the August 2010 and April 2012 remand directives.  

As 38 C.F.R. § 4.87a, Diagnostic Code 6204, the appropriate code to rate peripheral vestibular disorders such as the Veteran's, indicates specific criteria to include dizziness and occasional staggering (in order to warrant the next higher disability rating), another examination is required to determine the current level of severity of the Veteran's service-connected true vertigo due to vestibular nerve dysfunction disability.  38 C.F.R. § 4.2 (2012).
  
As there has not been substantial compliance with the August 2010 and April 2012 remand directives requesting comment on what extent, if any, the Veteran experienced staggering as a result of his disability, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by an examiner, other than one who performed the November 2010 and May 2012 examinations, to determine the current severity of the Veteran's service-connected true vertigo due to vestibular nerve dysfunction disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should fully describe any symptoms associated with the service-connected true vertigo due to vestibular nerve dysfunction.  The examiner is requested to specifically comment on whether and to what extent the Veteran experiences dizziness and staggering as a result of peripheral vestibular disorder.

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  The RO must review the examination report and ensure compliance with the above-requested action item.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the examination report is deficient, corrective action must be taken.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


